*667
ORDER

PER CURIAM
Cemon Byrd (“Byrd”) appeals the motion court’s judgment denying his motion for postconviction relief. Byrd alleges that trial counsel was ineffective /or providing information to the jury during opening statements that was inconsistent with Byrd’s trial testimony. Following an evi-dentiary hearing in which Byrd and trial counsel testified, the motion court found trial counsel’s testimony more credible, and denied Byrd’s post-conviction motion. On appeal, Byrd argues that the motion court clearly erred by finding trial counsel not ineffective. Because we defer to the motion court’s assessment of witness credibility, we hold that the motion court did not clearly err in denying. Byrd’s motion.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order, . ,
The judgment of the -trial- court is affirmed in accordance-with Rule 30.25(b).